Holmes, Judge,
delivered the opinion of the court.
This was a suit for wages under the statute concerning Boats and Vessels. It appears from the evidence that the boat belonged to the port of Pittsburg, and was employed in making voyages from that port to Cairo, New Orleans and St. Louis'; that the plaintiff was hired as a deck hand at Cairo, and that on a second voyage from that place to Louisville, after a service of about ten days, he voluntarily, and without any good cause, quit the boat in the midst of her trip, at some distance below Louisville. He now sues the boat in the port of St. Louis for his wages during the time he served.
The boat was a vessel belonging to another port. The contract was made and the cause of action arose on the river beyond the territorial jurisdiction of this State. It is a maritime contract within the exclusive jurisdiction of the Admiralty—2 Pars. on Mar. Law, 509; 3 Black. Com. 106; 2 Brown’s Civ. & Adm. Law, 72-80; St. Bt. Swallow, Olcott, 4; Curtis on Merchant Seamen, 345-50. We think it is very clear that this proceeding in rent against the boat in this port under the statute, in a case of this kind, falls within the decision of the Supreme Court of the United States in the case of the St. Bt. Ad. Hine v. Trevor (Dec. T. 1866), and cannot be sustained—De Lovio v. Boit, 2 Gall. 453; Ramsey v. Allegre, 12 Wheat. 611.
Judgment reversed and the petition dismissed.
The other judges concur.